Order affirmed. After a hearing in a proceeding in the nature of coram nobis in the Kings County Court, defendant’s application to vacate a conviction for the crime of assault in the first degree (affd. 297 N. Y. 894), upon the ground the Trial Judge was biased, was denied. The Appellate Division unanimously affirmed and stated in a memorandum decision: “In our opinion, the finding against appellant’s claim of bias is amply supported by the minutes of the hearing.” This court agrees. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.